ORDER
PER CURIAM.
Movant, Carl A. Ward, appeals from the denial, following an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Ward was charged by indictment with first degree robbery, Section 569.020, RSMo 1994. A jury found Ward guilty of robbery and he was sentenced to a term of fifteen years. This court affirmed the conviction. State v. Ward, 943 S.W.2d 792 (Mo.App. 1997). Ward filed an amended Rule 29.15 motion for postrconviction relief that the motion court denied. He appeals from the denial of his 29.15 motion. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).